Citation Nr: 0632346	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for a lumbar spine 
disability (herniated lumbar disc at L5-S1 with retractable 
pain and spasms and radiculopathy), now rated 60 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1991.  The veteran states that he was discharged from service 
in January 1996.  But the record indicates that he was 
discharged in January 1991 (albeit on January 10, not on 
January 9, 1991, as shown on the veteran's initial Form DD 
214).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision.  The veteran 
testified before the Board in May 2006.

The veteran has raised additional issues.  Several conditions 
(sciatic nerve damage, bilateral leg dysfunction, gait 
disturbance and left foot drop due to nerve damage, bowel and 
bladder dysfunction, and herniated lumbar disc) have been 
considered in connection with the adjudication of the claim 
for an increased rating for a lumbar spine disability, which 
is the subject of the preset appeal.  However, several other 
claimed conditions (cervical disc disease, migraine 
headaches, left knee condition, sexual dysfunction, left 
shoulder injury, vision problems, and hypertension) are being 
adjudicated separately.  Those other issues are not presently 
before the Board.  

The Board REMANDS the appeal to the RO via the Appeals 
Management Center, in Washington, D.C.


REMAND

A treating non-VA doctor (Albert M. Menduni, M.D.) wrote in 
January 2005 that he had been treating the veteran for the 
past four years.  The doctor wrote that the veteran had 
chronic low back pain and bilateral sciatic nerve pain and 
that even after surgical repair of L5-S1 in 2001, he 
continued to have severe bilateral leg pain, severe low back 
pain with muscle spasms, and sexual dysfunction.  The doctor 
also noted that the condition was continuing to decline.  The 
most recent VA examination was in September 2002.  Therefore, 
in light of Dr. Menduni's and the veteran's statements about 
the disability, a new VA examination is needed.

Since the case is being remanded, the RO should also obtain 
the veteran's most recent VA and non-VA medical records.  The 
evidence shows that the veteran continues to receive 
treatment on a regular basis with both VA and non-VA doctors.  
The most recent non-VA records are from late 2005, and the 
most recent VA records are from March 2006.  On remand, the 
RO should obtain all subsequent relevant records from those 
providers.  

In addition, the evidence indicates that the veteran has had 
a history of recurrent low back pain for many years, but that 
he developed onset of left leg and left hip sciatic pain 
after an accident involving a ride at an amusement park in 
2001 (monorail doors at the theme park closed on him, 
"crushing him" and his back, face, and arm).  

The record also reflects additional injuries after the 
veteran's active service.  For instance, in July 1993, he re-
injured his back in a car accident.  However, a September 
1993 non-VA MRI indicated that the current examination was 
similar to a December 1991 MRI, which pre-dated the 1993 car 
accident.  In June 2004, after falling out of a chair at 
work, he developed "new onset" of right hip and thigh pain.

It is unclear whether the record currently contains records 
of treatment from the 1993 and 2001 accidents.  On remand, 
the RO should request that the veteran identify where and 
when he was treated for these accidents and should then seek 
to obtain those records from the providers.  

The Board also notes that the veteran has frequently 
contended that his being placed by the Air Force on the 
Temporary Disabled Retired List (TDRL) from January 1991 
until 1995 constituted active service and that conditions 
manifested during that time should be service-connected on 
that basis.  He has also requested on many occasions that VA 
address how his placement on the TDRL affects his VA 
benefits.  

For VA compensation purposes, under VA laws and regulations, 
the term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concern was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concern was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest or cerebrovascular 
accident occurring such training.  38 U.S.C.A. § 101 (2); 38 
C.F.R. § 3.6 (a).  The term "active duty" means full-time 
duty in the Armed Forces, other than active duty for 
training; full-time duty as a commissioned officer of the 
Regular or Reserve Corps of the Public Health Service; full-
time duty as a commissioned officer of the National Oceanic 
and Atmospheric Administration or its predecessor 
organization the Coastal and Geodetic Survey; service as a 
cadet at the United States Military, Air Force or Coast Guard 
Academy or as a midshipman at the United States Naval 
Academy; and authorized travel to and from such duty or 
service.  38 U.S.C.A. § 101 (21); 38 C.F.R. § 3.6 (b).  Thus, 
when the veteran was placed on the TDRL, he was not on active 
duty, even though he may have been subject to recall to 
active duty upon examination.  In fact, the veteran was never 
recalled to active duty after being placed on the TDRL in 
January 1991.  Instead, he remained on the TDRL until January 
1996, when the Air Force permanently retired him by reason of 
physical disability.  

The veteran has referred to various provisions of Title 10 of 
the United States Code.  However, those provisions describe 
the circumstances under which service members are placed on 
the TDRL and the manner for and effect of examining them 
periodically while they are on the TDRL.  See 10 U.S.C.A. 
§§ 1201, 1202, 1210 (West 2002).

The Board notes that a Decision Review Officer from the RO 
informed the veteran of this in two phone calls in March 
2006.  Also, the Air Force's Congressional Liaison Office 
wrote in a March 2004 letter that members on the TDRL are in 
a retired status.  That letter also indicated that there is a 
different classification of Air Force members who are placed 
on "temporary status, Limited Assignment Status" and that 
those members "can serve on active duty with limitations and 
controls over their assignment."  There is no indication 
that the veteran was ever placed in this different 
classification.  Thus, the Board can discern no basis for 
deeming the time when he was on the TDRL as active service.

Therefore, injuries sustained while the veteran was on the 
TDRL are not necessarily service-connected.  

However, that is not the end of the inquiry.  While there is 
evidence that the veteran sustained injuries after his period 
of active duty, it is not clear whether these post-service 
injuries bear any relationship to his service-connected 
lumbar spine disability per se and whether his current lumbar 
spine symptoms are due to his service-connected disability.  
On remand, the RO should schedule the veteran for an 
examination at a feasible location that is accessible to the 
veteran to determine the precise nature of all of the 
veteran's current low back/lumbar spine symptoms, including 
any associated radiculopathy.  The examiner should express an 
opinion as to (1) the relationship, if any, of the post-
service injuries to the service-connected lumbar spine 
disability; and (2) the relationship, if any, of the 
veteran's current lumbar spine symptoms to the service-
connected lumbar spine disability or to post-service 
injuries.

The Board notes that the RO apparently attempted to schedule 
the veteran for an examination at a VA facility in Bay Pines, 
Florida, near St. Petersburg.  The RO indicated that the 
veteran has refused to be examined.  However, according to a 
January 2006 letter, the veteran is not refusing to be 
examined.  Rather, he has stated that it is medically 
difficult for him to travel to the Bay Pines VA facility from 
the Tallahassee, Florida, area.  

In addition, there is a pending claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).  In January 1997, the RO denied a 
claim for a TDIU rating.  In February 1997, the veteran filed 
a notice of disagreement.  However, the RO has not yet issued 
a statement of the case on this issue.  The Board notes that 
the veteran has again raised the issue of a TDIU rating.  
Therefore, in addition to the need for a statement of the 
case, the RO should readjudicate the claim for a TDIU rating, 
since new evidence has been added to the record since the 
last RO decision on this issue in January 1997.

When a claimant files a timely notice of disagreement, the RO 
then must issue a statement of the case (SOC).  The failure 
to issue an SOC is a procedural defect requiring remand.  38 
C.F.R. §§ 19.26, 19.29 (2005); Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran identify the 
medical providers and dates of treatment 
regarding his accidents in 1993 and 2001 
and then seek to obtain those records 
from the identified providers.  

2.  Obtain treatment records for the 
veteran's lumbar spine disability from 
his non-VA medical providers from late 
2005 to the present and from his VA 
medical providers from March 2006 to the 
present.  

3.  Schedule the veteran for an 
examination to assess the current nature, 
severity, and etiology of his current low 
back/lumbar spine disability.  Provide 
the claims folder to the examiner.  
Request that the examiner identify all 
low back/lumbar spine symptoms, clinical 
findings, and diagnoses.  Also request 
that the examiner discuss the 
relationship of the veteran's service-
connected lumbar spine disability to his 
current low back/lumbar spine symptoms, 
clinical findings, and diagnoses.  The 
examiner should express an opinion as to 
(1) the relationship, if any, of the 
post-service injuries to the service-
connected lumbar spine disability; and 
(2) the relationship, if any, of the 
veteran's current lumbar spine symptoms, 
clinical findings, and diagnoses to the 
service-connected lumbar spine disability 
or to post-service injuries.  If 
symptomatology attributable to the 
service-connected disability and that 
attributable to the post-service 
accidents cannot be distinguished, the 
examiner should so state.

4.  Readjudicate the claim for a TDIU 
rating.  If the decision remains adverse 
to the veteran, provide the veteran with 
a statement of the case on the TDIU 
rating issue.  38 C.F.R. §§ 19.26, 19.29 
(2005).  Advise the veteran and his 
representative of the time limit in which 
he may file a substantive appeal.  38 
C.F.R. § 20.302(b) (2005).  Inform them 
that a substantive appeal must be filed 
within the appropriate period of time in 
order to perfect an appeal of this issue.  
Thereafter, return the case to the Board 
for its review only if an appeal is 
perfected.

5.  Also, readjudicate the claim for an 
increased rating for the service-
connected lumbar spine disability 
(herniated lumbar disc at L5-S1 with 
retractable pain and spasms and 
radiculopathy) now rated as 60 percent 
disabling.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case on the lumbar spine 
disability rating claim and the 
appropriate opportunity for a response.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


